Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 10/06/2021.
Priority
This application, Pub. No. US 2018/0031581, filed on 07/28/2017, claims benefit of US provisional application 62/368,940, filed 07/29/2016.
Status of Claims
Claims 1, 4-8, 13-16, 18-22, 24-33 and 36-39 are currently pending.  Claims 1-39 have been originally pending and subject to election/restriction requirement mailed 06/07/2019.  Claims 1, 2, 4-7, 10, 13, 14, 16 and 28 have been amended; Claims 3, 9, 11, 12, 23, 34 and 35 have been canceled; and new Claims 40 and 41 have been added, as set forth in Applicant’s amendment filed 01/14/2020.  Claims 1 and 28 have been amended, and Claims 10, 17, 40 and 41 have been canceled, as set forth in Applicant’s amendment entered 09/04/2020.  Claims 1, 5, 13, 14, 18, 21 and 28 have been amended, and Claim 2 has been canceled, as set forth in Applicant’s amendment filed 10/06/2021.  Claims 19, 20, 24-27, 29-33 and 36-39 are withdrawn from consideration.  Claims 19, 20, 24-27, 29-33 and 36-39 are cancelled, and Claims 1, 4-8, 13-16, 18, 21, 22 and 28 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/08/2021, is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information 

Withdrawn Objections/Rejections
The rejections of the claims set forth in the Office Action mailed 04/07/2021 are withdrawn in view of Applicant’s amendment of the claims and argument.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interview with Peng Chen on 12/08/2021.
Claims 19, 20, 24-27, 29-33 and 36-39 are cancelled.  

Conclusion
Claims 1, 4-8, 13-16, 18, 21, 22 and 28 are allowed and renumbered as Claims 1-14.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-8, 13-16, 18, 21, 22 and 28 are allowed because the prior art does not teach or fairly suggest a method for assaying 25-hydroxyvitamin D (25(OH)D) in a sample, which method comprises: a) contacting a sample containing or suspected of containing 25(OH)D with a buffer of acidic pH in the range from 2.5 to 6.9, and at least two monoclonal antibodies that are separately conjugated to nanoparticles, wherein at least one of said antibodies (or the first antibody) has a specific binding affinity towards said 25(OH)D, and at least another said antibody (or the second antibody) has a specific binding affinity towards the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641